Exhibit 10.2

CHARTER COMMUNICATIONS OPERATING, LLC

CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.

5.375% SENIOR SECURED NOTES DUE 2047

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

April 20, 2017

Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Deutsche Bank Securities Inc.

Credit Suisse Securities (USA) LLC

Goldman, Sachs & Co.

UBS Securities LLC

Wells Fargo Securities, LLC

As representatives (“Representatives”) of the Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Charter Communications Operating, LLC, a Delaware limited liability company (the
“CCO”), and Charter Communications Operating Capital Corp. (“CCO Capital” and,
together with CCO, the “Issuers”), propose, subject to the terms and conditions
stated herein, to issue and sell to the Purchasers (as defined herein) upon the
terms set forth in the Purchase Agreement (as defined herein) $1,250,000,000
aggregate principal amount of their 5.375% Senior Secured Notes due 2047 (the
“Notes”) on April 20, 2017. In satisfaction of a condition to the obligations of
the Purchasers under the Purchase Agreement, the Issuers and the Guarantors (as
defined herein) agree with the Purchasers for the benefit of holders (as defined
herein) from time to time of the Registrable Securities (as defined herein) as
follows:

SECTION 1. Certain Definitions. For purposes of this Exchange and Registration
Rights Agreement, the following terms shall have the following respective
meanings:

“Additional Guarantors” shall mean any subsidiary of the Issuers that executed a
Joinder Agreement and guarantee supplemental indenture under the Indenture after
the Closing Date.

“Agreement” shall mean this Exchange and Registration Rights Agreement.

“Base Indenture” shall mean the Indenture dated as of July 23, 2015 among the
Issuers and the Trustee.



--------------------------------------------------------------------------------

“Base Interest” shall mean the interest that would otherwise accrue on the Notes
under the terms thereof and the Indenture, without giving effect to the
provisions of this Agreement.

“broker-dealer” shall mean any broker or dealer registered with the Commission
under the Exchange Act.

“CCH II” shall mean CCH II, LLC, a Delaware limited liability company.

“CCO” shall have the meaning assigned thereto in the introductory paragraph
hereto.

“CCO Capital” shall have the meaning assigned thereto in the introductory
paragraph hereto.

“Charter” shall mean Charter Communications Inc. a Delaware corporation.

“Charter Holdings” shall mean Charter Communications Holdings, LLC, a Delaware
limited liability company.

“Closing Date” shall mean April 20, 2017.

“Collateral Agent” shall mean the Bank of New York Mellon Trust Company, N.A.,
as collateral agent under the Indenture.

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“Company” shall mean CCO Holdings, LLC, a Delaware limited liability company.

“Conduct Rules” shall have the meaning assigned thereto in Section 3(e)(xix)
hereof.

“Effective Time,” in the case of (i) an Exchange Offer Registration, shall mean
the time and date as of which the Commission declares the Exchange Offer
Registration Statement effective or as of which the Exchange Offer Registration
Statement otherwise becomes effective and (ii) a Shelf Registration, shall mean
the time and date as of which the Commission declares the Shelf Registration
Statement effective or as of which the Shelf Registration Statement otherwise
becomes effective.

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(e)(ii) or 3(e)(iii) hereof.

 

-2-



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.

“Exchange Date” shall have the meaning assigned thereto in Section 2(a) hereof.

“Exchange Notes” shall mean the senior secured notes issued by the Issuers under
the Indenture substantially identical in all material respects to the Notes (and
entitled to the benefits of the Indenture which shall be qualified under the
Trust Indenture Act), except that they have been registered pursuant to an
effective registration statement under the Securities Act and do not contain
provisions for the additional interest contemplated in Section 2(c) hereof, to
be issued to holders in exchange for Registrable Securities.

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

“Exchange Offer Registration” shall have the meaning assigned thereto in
Section 3(c) hereof.

“Exchange Offer Registration Statement” shall have the meaning assigned thereto
in Section 2(a) hereof.

“Exchanging Dealer” shall have the meaning assigned thereto in Section 6(a)
hereof.

“Fifth Supplemental Indenture” shall mean the fifth supplemental indenture to
the Base Indenture, dated as of the Closing Date, by and among the Issuers, the
Guarantors, the Trustee and Collateral Agent, relating to the Notes.

“FINRA” shall have the meaning assigned thereto in Section 3(e)(xix) hereof.

“Guarantors” shall mean each person that executes this Agreement as a guarantor
and each Additional Guarantor.

“holder” shall mean, unless the context otherwise indicates, each of the
Purchasers and other persons who acquire Registrable Securities from time to
time (including, without limitation, any successors or assigns), in each case
for so long as such person is a registered holder of any Registrable Securities.

“Indenture” shall mean the Base Indenture, as supplemented by the Fifth
Supplemental Indenture, as the same shall be amended or supplemented from time
to time.

“Issuers” shall have the meaning assigned thereto in the introductory paragraph
hereto.

“Joinder Agreement” means a joinder agreement substantial in the form attached
as Annex A hereto.

“Losses” shall have the meaning assigned thereto in Section 6(d) hereof.

 

-3-



--------------------------------------------------------------------------------

“Notes” shall have the meaning assigned thereto in the introductory paragraph
hereto and shall include any Notes issued in exchange therefor or in lieu
thereof pursuant to the Indenture.

“Notice and Questionnaire” shall mean a Notice of Registration Statement and
Selling Securityholder Questionnaire substantially in the form of Exhibit A
hereto.

“Parent Companies” shall mean, collectively, (i) Charter, (ii) Charter Holdings,
(iii) Charter Communications Holding Company, LLC, a Delaware limited liability
company and (iv) CCH II.

“person” shall mean a corporation, association, partnership, organization,
limited liability company, business, individual, government or political
subdivision thereof or governmental agency.

“Purchase Agreement” shall mean the Purchase Agreement, dated March 30, 2017,
among Citigroup Global Markets Inc., as representative of the several purchasers
listed in Schedule I thereto, the Issuers and the Guarantors relating to the
Notes.

“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.

“Registrable Securities” shall mean the Notes (and to the extent set forth in
clause (i) of this definition and in Section 2(d) hereof, certain Exchange
Notes); provided, however, that a Note or Exchange Note shall cease to be a
Registrable Security when (i) in the circumstances contemplated by Section 2(a)
hereof, such Note has been exchanged for an Exchange Note in an Exchange Offer
as contemplated in Section 2(a) hereof (provided that any Exchange Note that,
pursuant to the penultimate sentence of Section 2(a), is included in a
prospectus for use in connection with resales by broker-dealers shall be deemed
to be a Registrable Security with respect to Sections 5, 6 and 9 hereof until
resale of such Registrable Security has been effected within the 180-day period
referred to in Section 2(a)(y)); (ii) in the circumstances contemplated by
Section 2(b) hereof, a Shelf Registration Statement registering such Note or
Exchange Note under the Securities Act has been declared or becomes effective
and such Note or Exchange Note has been sold or otherwise transferred by the
holder thereof pursuant to and in a manner contemplated by such effective Shelf
Registration Statement; (iii) such Note or Exchange Note is sold pursuant to
Rule 144 under circumstances in which any legend borne by such Note or Exchange
Note relating to restrictions on transferability thereof, under the Securities
Act or otherwise, is removed by the Issuers pursuant to the Indenture; or
(iv) such Note or Exchange Note shall cease to be outstanding.

“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(c) thereof.

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

-4-



--------------------------------------------------------------------------------

“Representatives” shall have the meaning assigned thereto in the addressee block
hereto.

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Issuers
within the meaning of Rule 405, (ii) a holder who acquires Exchange Notes
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Notes and (iv) a holder that is a
broker-dealer, but only with respect to Exchange Notes received by such
broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Issuers.

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.

“Shelf Filing Deadline” shall have the meaning assigned thereto in Section 2(b)
hereof.

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.

“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.

“Transfer Restricted Notes” shall have the meaning assigned thereto in
Section 2(c) hereof.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., as trustee
under the Indenture.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision. Any reference herein to “Notes” or “Exchange Notes” refers
also to any guarantees thereof by the Guarantors.

 

-5-



--------------------------------------------------------------------------------

SECTION 2. Registration Under the Securities Act.

(a) Except as set forth in Section 2(b) below, the Issuers and the Guarantors
agree to file under the Securities Act, as soon as practicable, a registration
statement relating to an offer to exchange (such registration statement, the
“Exchange Offer Registration Statement,” and such offer, the “Exchange Offer”)
any and all Registrable Securities for a like aggregate principal amount of
Exchange Notes. The Issuers and the Guarantors agree to use their reasonable
best efforts to cause the Exchange Offer Registration Statement to become or be
declared effective under the Securities Act as soon as practicable after the
Closing Date. The Exchange Offer will be registered under the Securities Act on
the appropriate form and will comply with the Exchange Act. The Issuers and the
Guarantors further agree to use their reasonable best efforts to complete the
Exchange Offer not later than 365 days following the Closing Date (or if such
365th day is not a business day, the next succeeding business day) (the
“Exchange Date”) and to exchange Exchange Notes for all Registrable Securities
that have been properly tendered and not withdrawn on or prior to the expiration
of the Exchange Offer. The Issuers and the Guarantors shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable United States federal and state securities laws to complete the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 business days after the date notice of the Exchange Offer is mailed to
holders. The Exchange Offer will be deemed to have been completed only if the
Exchange Notes received by holders, other than Restricted Holders, in the
Exchange Offer in exchange for Registrable Securities are, upon receipt,
transferable by each such holder without restriction under the Securities Act
and the Exchange Act and without material restrictions under the blue sky or
securities laws of a substantial majority of the States of the United States of
America. The Exchange Offer shall be deemed to have been completed upon the
earlier to occur of (i) the Issuers having exchanged the Exchange Notes for all
outstanding Registrable Securities pursuant to the Exchange Offer and (ii) the
Issuers having exchanged, pursuant to the Exchange Offer, Exchange Notes for all
Registrable Securities that have been properly tendered and not withdrawn before
the expiration of the Exchange Offer. The Issuers and the Guarantors agree
(x) to include in the Exchange Offer Registration Statement a prospectus for use
in any resales by any holder of Exchange Notes that is a broker-dealer and
identifies itself as such by written notice to the Issuers prior to the
effectiveness of the Exchange Offer Registration Statement and (y) to keep such
Exchange Offer Registration Statement effective for a period (the “Resale
Period”) beginning when Exchange Notes are first issued in the Exchange Offer
and ending upon the earlier of the expiration of the 180th day after the
Exchange Offer has been completed or such time as such broker-dealers no longer
own any Registrable Securities. With respect to such Exchange Offer Registration
Statement, such holders shall have the benefit of the rights of indemnification
and contribution set forth in Sections 6(a), (c), (d) and (e) hereof.

(b) If (i) on or prior to the time the Exchange Offer is completed existing law
or Commission policy or interpretations are changed such that the Exchange Notes
received by holders, other than Restricted Holders, in the Exchange Offer in
exchange for Registrable Securities are not or would not be, upon receipt,
transferable by each such holder without restriction under the Securities Act,
(ii) the Exchange Offer has not been completed by the Exchange Date, (iii) any
Purchaser so requests with respect to Registrable Securities that are not
eligible to be exchanged for Exchange Notes in the Exchange Offer and that are
held by it following the consummation of the Exchange Offer, or (iv) the
Exchange Offer is not available to any holder (other than a Purchaser) which
notifies the Issuers in writing, then, in each case, the Issuers and the

 

-6-



--------------------------------------------------------------------------------

Guarantors shall, in lieu of (or, in the case of clause (iii) or (iv), in
addition to) conducting the Exchange Offer contemplated by Section 2(a), file a
“shelf” registration statement in accordance with the remainder of this
Section 2(b) below, under the Securities Act with respect to the Registrable
Securities that could not be exchanged for any reason set forth in clauses
(i) through (iv) above. The Issuers and the Guarantors shall, on or prior to 30
business days after the time such obligation to file arises, file a “shelf”
registration statement providing for the registration of, and the sale on a
continuous or delayed basis by the holders of, all the Registrable Securities,
pursuant to Rule 415 or any similar rule that may be adopted by the Commission
(such filing, the “Shelf Registration” and such registration statement, the
“Shelf Registration Statement”). The Issuers and the Guarantors agree to use
their reasonable best efforts (x) to cause the Shelf Registration Statement to
become or be declared effective by the Commission on or prior to the later of
365 days (or if such 365th day is not a business day, the next succeeding
business day) following the Closing Date and the 90th day (or if such 90th day
is not a business day, the next succeeding business day) after the date such
filing obligations arises (the “Shelf Filing Deadline”) and to keep such Shelf
Registration Statement continuously effective for a period ending on the earlier
of (i) the second anniversary of the Effective Time or (ii) such time as there
are no longer any Registrable Securities outstanding; provided, however, that no
holder (other than a Purchaser) shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Securities unless such holder
is an Electing Holder, and (y) after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Registrable
Securities that is not then an Electing Holder, to take any action reasonably
necessary to enable such holder to use the prospectus forming a part thereof for
resales of Registrable Securities, including, without limitation, any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement; provided, however, that nothing in this clause (y) shall
relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Issuers in accordance with Section 3(e)(iii)
hereof. The Issuers and the Guarantors further agree to supplement or make
amendments to the Shelf Registration Statement, as and when required by the
rules, regulations or instructions applicable to the registration form used by
the Issuers and the Guarantors for such Shelf Registration Statement or by the
Securities Act for shelf registration, and the Issuers and the Guarantors agree
to furnish to each Electing Holder copies of any such supplement or amendment
prior to its being used or promptly following its filing with the Commission.

(c) In the event that (i) the Shelf Registration Statement has not become
effective or been declared effective by the Commission on or prior to the Shelf
Filing Deadline, (ii) the Exchange Offer has not been completed on or prior to
the Exchange Date, (iii) the Exchange Offer Registration Statement required by
Section 2(a) hereof is filed and becomes or is declared effective but thereafter
shall either be withdrawn by the Issuers and the Guarantors or shall become
subject to an effective stop order issued pursuant to Section 8(d) of the
Securities Act suspending the effectiveness of such registration statement
(except as specifically permitted herein) without being succeeded immediately by
an additional registration statement filed and declared effective, in each case
prior to the completion of the Exchange Offer or (iv) the Shelf Registration
Statement required by Section 2(b) hereof is filed and becomes or is declared
effective but shall thereafter either be withdrawn by the Issuers and the
Guarantors or shall become subject to an effective stop order issued pursuant to
Section 8(d) of the Securities Act suspending the effectiveness of such
registration statement (except as specifically permitted herein) without being
succeeded immediately by an additional registration statement filed and declared
effective (each

 

-7-



--------------------------------------------------------------------------------

such event referred to in clauses (i) through (iv), a “Registration Default” and
each period during which a Registration Default has occurred and is continuing,
a “Registration Default Period”), then, as liquidated damages for such
Registration Default, subject to the provisions of Section 9(b), special
interest (“Special Interest”), in addition to the Base Interest, shall accrue on
the aggregate principal amount of the outstanding Transfer Restricted Notes (as
defined below) affected by such Registration Default at a per annum rate of
0.25% for the first 90 days of the Registration Default Period and at a per
annum rate of 0.50% thereafter for the remaining portion of the Registration
Default Period, commencing on (A) the 90th day after the filing of such Shelf
Registration Statement was required, in the case of clause (i) above (but in no
event prior to the 365th day after the Closing Date), (B) the 365th day after
the Closing Date, in the case of clause (ii) above, (C) the day such Exchange
Offer Registration Statement ceases to be effective, in the case of clause
(iii) above and (D) the day such Shelf Registration Statement ceases to be
effective, in the case of clause (iv) above. Following the cure of all
Registration Defaults relating to particular Transfer Restricted Notes (which
shall be the Effective Time of the Shelf Registration Statement in the case of
clause (i) above, the date of the completion of the Exchange Offer, in the case
of clause (ii) above, the date that the Exchange Offer Registration Statement
again becomes effective, in the case of clause (iii) above, and the date that
the Shelf Registration Statement again becomes effective, in the case of clause
(iv) above), the interest rate borne by the relevant Transfer Restricted Notes
will be reduced to the original interest rate borne by such Transfer Restricted
Notes; provided, however, that, if after any such reduction in interest rate, a
different Registration Default occurs, the interest rate borne by the relevant
Transfer Restricted Notes shall again be increased pursuant to the foregoing
provisions. All accrued Special Interest shall be paid in cash by the Issuers
and the Guarantors on each Interest Payment Date (as defined in the Indenture).
For purposes of this Agreement, “Transfer Restricted Notes” shall mean, with
respect to any Registration Default, any Notes or Exchange Notes which have not
ceased being Registrable Securities pursuant to the definition thereof in
Section 1 of this Agreement. Notwithstanding anything contained herein, Special
Interest shall be the sole and exclusive remedy with respect to a Registration
Default.

(d) If any Purchaser determines that it is not eligible to participate in the
Exchange Offer with respect to the exchange of Registrable Securities
constituting any portion of an unsold allotment, at the request of such
Purchaser, then, subject to any prohibitions or restrictions imposed by any
applicable law or regulations, the Issuers and the Guarantors shall use their
commercially reasonable efforts to issue and deliver to such Purchaser, in
exchange for such Registrable Securities, a like principal amount of Exchange
Notes. Such issuance shall not be deemed to be part of the Exchange Offer. The
Issuers and the Guarantors shall use their commercially reasonable efforts to
cause the CUSIP Service Bureau to issue the same CUSIP number for Exchange Notes
described in this Section 2(d) as for Exchange Notes issued pursuant to the
Exchange Offer. Any such Exchange Notes shall, at the time of issuance, and
subject to the limitations set forth in Section 1 hereof, constitute Registrable
Securities for purposes of this Agreement (other than Section 2(a) hereof).

(e) The Issuers and the Guarantors shall use their reasonable best efforts to
take all actions necessary or advisable to be taken by them to ensure that the
transactions contemplated herein are effected as so contemplated in Section 2(a)
or 2(b) hereof.

 

-8-



--------------------------------------------------------------------------------

(f) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.

SECTION 3. Registration Procedures. If the Issuers and the Guarantors file a
registration statement pursuant to Section 2(a) or Section 2(b), the following
provisions shall apply:

(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Issuers and the Guarantors shall cause the
Indenture to be qualified under the Trust Indenture Act of 1939.

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Issuers and the Guarantors shall appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture.

(c) In connection with the Issuers’ and the Guarantors’ obligations with respect
to the registration of Exchange Notes as contemplated by Section 2(a) (the
“Exchange Offer Registration”), if applicable, the Issuers and the Guarantors
shall, as soon as practicable (or as otherwise specified):

(i) prepare and file with the Commission an Exchange Offer Registration
Statement on any form which may be utilized by the Issuers and the Guarantors
and which shall permit the Exchange Offer and resales of Exchange Notes by
broker-dealers during the Resale Period to be effected as contemplated by
Section 2(a);

(ii) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Exchange Offer Registration Statement and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Exchange Offer Registration Statement for the periods and purposes
contemplated in Section 2(a) hereof and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Offer Registration Statement, and promptly provide each
broker-dealer holding Exchange Notes with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act, as such broker-dealer reasonably may request prior to the
expiration of the Resale Period, for use in connection with resales of Exchange
Notes;

(iii) prepare and furnish to each such holder a reasonable number of copies of a
prospectus supplemented or amended so that, as thereafter delivered to
purchasers of such Exchange Notes during the Resale Period, such prospectus
conforms in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

-9-



--------------------------------------------------------------------------------

(iv) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Exchange Offer Registration Statement or
any post-effective amendment thereto as soon as practicable;

(v) use their reasonable best efforts to (A) register or qualify the Exchange
Notes under the securities laws or blue sky laws of such jurisdictions as are
contemplated by Section 2(a) no later than the commencement of the Exchange
Offer, (B) keep such registrations or qualifications in effect and comply with
such laws so as to permit the continuance of offers, sales and dealings therein
in such jurisdictions until the expiration of the Resale Period and (C) take any
and all other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Notes to consummate the disposition thereof in
such jurisdictions; provided, however, that neither of the Issuers or the
Guarantors shall be required for any such purpose to (1) qualify as a foreign
corporation or limited liability company, as the case may be, in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(c)(v), (2) consent to general service of process
in any such jurisdiction or (3) make any changes to its certificate of
incorporation or by-laws (or other organizational document) or any agreement
between it and holders of its ownership interests;

(vi) use their reasonable best efforts to obtain the consent or approval of each
governmental agency or authority, whether federal, state or local, which may be
required to effect the Exchange Offer Registration, the Exchange Offer and the
offering and sale of Exchange Notes by broker-dealers during the Resale Period;

(vii) provide a CUSIP number for all Exchange Notes, not later than the
applicable Effective Time;

(viii) comply with all applicable rules and regulations of the Commission, and
make generally available to their securityholders as soon as practicable but no
later than eighteen months after the effective date of such Exchange Offer
Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Company, Rule 158 thereunder);

(ix) mail to each holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of instruction
and related documents;

 

-10-



--------------------------------------------------------------------------------

(x) utilize the services of a depositary for the Exchange Offer, which may be
the Trustee, any new trustee under the Indenture, or an affiliate of any of
them;

(xi) permit holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last business day on which the Exchange Offer is
open;

(xii) prior to the Effective Time, provide a supplemental letter to the
Commission (i) stating that the Issuers are conducting the Exchange Offer in
reliance on the position of the Commission in Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988), Morgan Stanley and Co., Inc. (pub. avail. June 5,
1991); and (ii) including a representation that the Issuers have not entered
into any arrangement or understanding with any person to distribute the Exchange
Notes to be received in the Exchange Offer and that, to the best of the Issuers’
information and belief, each holder participating in the Exchange Offer is
acquiring the Exchange Notes in the ordinary course of business and has no
arrangement or understanding with any person to participate in the distribution
of the Exchange Notes; and

(xiii) provide the Representatives, in advance of filing thereof with the
Commission, a draft of such Exchange Offer Registration Statement substantially
in the form to be filed with the Commission, each prospectus included therein or
filed with the Commission and each amendment or supplement thereto (including
any documents incorporated by reference therein after the initial filing), and
shall use their commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as are reasonably
proposed.

(d) As soon as practicable after the close of the Exchange Offer, the Issuers
and the Guarantors shall:

(i) accept for exchange all Registrable Securities tendered and not validly
withdrawn pursuant to the Exchange Offer;

(ii) deliver to the Trustee for cancellation all Notes so accepted for exchange;
and

(iii) cause the Trustee promptly to authenticate and deliver to each holder a
principal amount of Exchange Notes equal to the principal amount of the
Registrable Securities of such Holder so accepted for exchange.

(e) In connection with the Issuers and the Guarantors’ obligations with respect
to the Shelf Registration, if applicable, the Issuers and the Guarantors shall,
as soon as practicable (or as otherwise specified):

(i) prepare and file with the Commission within the time periods specified in
Section 2(b), a Shelf Registration Statement on any form which may be utilized
by the Issuers and the Guarantors and which shall register all the Registrable

 

-11-



--------------------------------------------------------------------------------

Securities for resale by the holders thereof in accordance with such method or
methods of disposition as may be specified by such of the holders as, from time
to time, may be Electing Holders and use their reasonable best efforts to cause
such Shelf Registration Statement to become or be declared effective within the
time periods specified in Section 2(b);

(ii) not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, mail the Notice and Questionnaire to the holders of
Registrable Securities; no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the prospectus forming a part thereof for
resales of Registrable Securities at any time, unless such holder has returned a
completed and signed Notice and Questionnaire to the Issuers by the deadline for
response set forth therein; provided, however, that holders of Registrable
Securities shall have at least 28 calendar days from the date on which the
Notice and Questionnaire is first mailed to such holders to return a completed
and signed Notice and Questionnaire to the Issuers;

(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Issuers shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Issuers;

(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) and as may
be required by the applicable rules and regulations of the Commission and the
instructions applicable to the form of such Shelf Registration Statement, and
furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to its being used or filed with the Commission;

(v) comply with the provisions of the Securities Act with respect to the
disposition of all the Registrable Securities covered by such Shelf Registration
Statement in accordance with the intended methods of disposition by the Electing
Holders provided for in such Shelf Registration Statement;

(vi) provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Agreement, shall include a person deemed to be an underwriter
within the meaning of Section 2(a)(11) of the Securities Act), if any, thereof,
(C) any sales or placement agent therefor, (D) counsel for any such underwriter
or agent, (E) not more than one counsel for all the Electing Holders and (F) the
Representatives, in advance of filing thereof with the Commission, a draft

 

-12-



--------------------------------------------------------------------------------

of such Shelf Registration Statement, each prospectus included therein or filed
with the Commission and each amendment or supplement thereto (including any
documents incorporated by reference therein after the initial filing), in each
case in substantially the form to be filed with the Commission, and shall use
their commercially reasonable efforts to reflect in each such document, when so
filed with the Commission, such comments as are reasonably proposed;

(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at each Issuer’s or each Guarantor’s principal place of
business, or such other reasonable place for inspection by the persons referred
to in Section 3(e)(vi) who shall certify to the Issuers and the Guarantors that
they have a current intention to sell the Registrable Securities pursuant to the
Shelf Registration such financial and other relevant information and books and
records of the Issuers and the Guarantors, each of their subsidiaries and, as
relevant, Parent Companies, and cause each of their officers, employees, counsel
and independent certified public accountants to supply all relevant information
and to respond to such inquiries, as shall be reasonably necessary, in the
judgment of the respective counsel referred to in such Section, to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that each such party shall be required to maintain in
confidence and not to disclose to any other person any information or records
reasonably designated by the Issuers or any Guarantor as being confidential,
until such time as (A) such information becomes a matter of public record
(whether by virtue of its inclusion in such registration statement or otherwise,
except as a result of a breach of this or any other obligation of
confidentiality to the Issuers), or (B) such person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such person shall have given the
Issuers prompt prior written notice of such requirement), or (C) such
information is required to be set forth in such Shelf Registration Statement or
the prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, complies with applicable requirements of the federal securities laws and
the rules and regulations of the Commission and does not contain an untrue
statement of a material fact or omit to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, provided further, however, that
notwithstanding anything to the contrary in this clause (vii), any such person
(and each employee, representative, or other agent of such person) may disclose
to any and all persons, without limitation, the U.S. tax treatment and any facts
that may be relevant to the tax structure of the matters covered by and relating
to this Agreement (including opinions or other tax analysis that are provided to
such party relating to such tax treatment and tax structure); provided, however,
that no person (and no employee, representative, or other agent of any person)
shall disclose any other information that is not relevant to understanding the
tax treatment and tax structure of the matters

 

-13-



--------------------------------------------------------------------------------

covered by and relating to this Agreement (including the identity of any party
and any information that could lead another to determine the identity of any
party), or any other information to the extent that such non-disclosure is
reasonably necessary in order to comply with applicable securities law;

(viii) promptly notify each of the Representatives, the Electing Holders, any
sales or placement agent therefor and any underwriter thereof (which
notification may be made through any managing underwriter that is a
representative of such underwriter for such purpose) and confirm such advice in
writing, (A) when such Shelf Registration Statement or the prospectus included
therein or any prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to such Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto, or any request by the Commission
for amendments or supplements to such Shelf Registration Statement or prospectus
or for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or, to the knowledge of the Issuers and the Guarantors, threatening
of any proceedings for that purpose, (D) if at any time the representations and
warranties of the Issuers and the Guarantors contemplated by Section 3(e)(xvii)
or Section 5 hereof cease to be true and correct in all material respects,
(E) of the receipt by the Issuers of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or, to the knowledge of the Issuers, threatening
of any proceeding for such purpose, or (F) if at any time when a prospectus is
required to be delivered under the Securities Act, that such Shelf Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment does not conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act, or contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;

(ix) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto as soon as practicable;

(x) if requested by any managing underwriter or underwriters, any placement or
sales agent or any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission, and as such managing
underwriter or underwriters, such agent or such Electing Holder specifies should
be included therein relating to the terms of the sale of such Registrable
Securities, including, without limitation, information (i) with respect to the
principal amount of Registrable Securities being sold by such Electing Holder or
agent or to any underwriters, the name and description of such Electing Holder,
agent or underwriter, the offering price of such Registrable Securities, and any
discount, commission

 

-14-



--------------------------------------------------------------------------------

or other compensation payable in respect thereof and the purchase price being
paid therefor by such underwriters and (ii) with respect to any other material
terms of the offering of the Registrable Securities to be sold by such Electing
Holder or agent or to such underwriters; and make all required filings of such
prospectus supplement or post-effective amendment upon notification of the
matters to be incorporated in such prospectus supplement or post-effective
amendment;

(xi) furnish to each Electing Holder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the respective counsel referred
to in Section 3(e)(vi) hereof an executed copy (or, in the case of an Electing
Holder, a conformed copy) of such Shelf Registration Statement, each such
amendment and supplement thereto (in each case including all exhibits thereto
(in the case of an Electing Holder of Registrable Securities, upon request) and
documents incorporated by reference therein) and such number of copies of such
Shelf Registration Statement (excluding exhibits thereto and documents
incorporated by reference therein unless specifically so requested by such
Electing Holder, agent or underwriter, as the case may be) and of the prospectus
included in such Shelf Registration Statement (including, without limitation,
each preliminary prospectus and any summary prospectus), in conformity in all
material respects with the applicable requirements of the Securities Act and the
Trust Indenture Act, and such other documents, as such Electing Holder, agent,
if any, and underwriter, if any, may reasonably request in order to facilitate
the offering and disposition of the Registrable Securities owned by such
Electing Holder, offered or sold by such agent or underwritten by such
underwriter and to permit such Electing Holder, agent and underwriter to satisfy
the prospectus delivery requirements of the Securities Act; and the Issuers and
the Guarantors hereby consent to the use of such prospectus (including, without
limitation, such preliminary and summary prospectus) and any amendment or
supplement thereto by each such Electing Holder and by any such agent and
underwriter, in each case in the form most recently provided to such person by
the Issuers and the Guarantors, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including, without limitation,
such preliminary and summary prospectus) or any supplement or amendment thereto;

(xii) use their reasonable best efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder and each placement or sales agent, if any, therefor and underwriter, if
any, thereof shall reasonably request, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions during
the period the Shelf Registration is required to remain effective under
Section 2(b) above and for so long as may be necessary to enable any such
Electing Holder, agent or underwriter to complete its distribution of the
Registrable Securities pursuant to such Shelf Registration Statement and
(C) take any and all other actions as may be reasonably necessary or advisable
to enable each such Electing Holder, agent, if any, and underwriter, if any, to
consummate the disposition in such jurisdictions of such Registrable Securities;

 

-15-



--------------------------------------------------------------------------------

provided, however, that none of the Issuers or the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation or limited
liability company, as the case may be, in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this
Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or (3) make any changes to its certificate of incorporation or
by-laws (or other organizational document) or any agreement between it and
holders of its ownership interests;

(xiii) use their reasonable best efforts to obtain the consent or approval of
each governmental agency or authority, whether federal, state or local, which
may be required to effect the Shelf Registration or the offering or sale in
connection therewith or to enable the selling holder or holders to offer, or to
consummate the disposition of, their Registrable Securities;

(xiv) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall not bear any
restrictive legends; and, in the case of an underwritten offering, enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two business days prior to any
sale of the Registrable Securities;

(xv) provide a CUSIP number for all Registrable Securities, not later than the
applicable Effective Time;

(xvi) enter into one or more underwriting agreements, engagement letters, agency
agreements, “best efforts” underwriting agreements or similar agreements, as
appropriate, including customary provisions relating to indemnification and
contribution (but no less favorable than those set forth in Section 6 with
respect to all parties indemnified under Section 6), unless such provisions are
acceptable to Electing Holders of at least 50% in aggregate principal amount of
the Registrable Securities and any managing underwriters, and take such other
actions in connection therewith as any Electing Holders of at least 20% in
aggregate principal amount of the Registrable Securities at the time outstanding
shall request in order to expedite or facilitate the disposition of such
Registrable Securities;

(xvii) whether or not an agreement of the type referred to in Section 3(e)(xvi)
hereof is entered into, and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering or is made
through a placement or sales agent or any other entity, (A) make such
representations and warranties to the Electing Holders and the placement or
sales agent, if any, therefor and the underwriters, if any, thereof in form,
substance and scope as are customarily made in connection with an offering of
debt securities pursuant to any appropriate agreement or to a registration
statement filed on the form applicable

 

-16-



--------------------------------------------------------------------------------

to the Shelf Registration; (B) obtain an opinion of counsel to the Issuers and
the Guarantors in customary form, subject to customary limitations, assumptions
and exclusions, and covering such matters, of the type customarily covered by
such an opinion, as the managing underwriters, if any, or as any Electing
Holders of at least 20% in aggregate principal amount of the Registrable
Securities at the time outstanding may reasonably request, addressed to such
Electing Holder or Electing Holders and the placement or sales agent, if any,
therefor and the underwriters, if any, thereof and dated the date of the
Effective Time of such Shelf Registration Statement (and if such Shelf
Registration Statement contemplates an underwritten offering of a part or all of
the Registrable Securities, dated the date of the closing under the underwriting
agreement relating thereto) (it being agreed that the matters to be covered by
such opinion shall include the matters set forth in paragraphs (b) and (c) of
Section 8 of the Purchase Agreement to the extent applicable to an offering of
this type); (C) obtain a “cold comfort” letter or letters from the independent
certified public accountants of the Issuers and the Guarantors addressed to the
selling Electing Holders, the placement or sales agent, if any, therefor or the
underwriters, if any, thereof, dated (i) the effective date of such Shelf
Registration Statement and (ii) the effective date of any prospectus supplement
to the prospectus included in such Shelf Registration Statement or
post-effective amendment to such Shelf Registration Statement which includes
unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus
(and, if such Shelf Registration Statement contemplates an underwritten offering
pursuant to any prospectus supplement to the prospectus included in such Shelf
Registration Statement or post-effective amendment to such Shelf Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type;
(D) deliver such documents and certificates, including, without limitation,
officers’ certificates, as may be reasonably requested by any Electing Holders
of at least 20% in aggregate principal amount of the Registrable Securities at
the time outstanding or the placement or sales agent, if any, therefor and the
managing underwriters, if any, thereof to evidence the accuracy of the
representations and warranties made pursuant to clause (A) above or those
contained in Section 5(a) hereof and the compliance with or satisfaction of any
agreements or conditions contained in the underwriting agreement or other
similar agreement entered into by the Issuers and the Guarantors pursuant to
Section 3(e)(xvi); and (E) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Section 6
hereof;

(xviii) notify in writing each holder of Registrable Securities of any proposal
by the Issuers and the Guarantors to amend or waive any provision of this
Agreement pursuant to Section 9(h) hereof and of any amendment or waiver
effected pursuant thereto, each of which notices shall contain the substance of
the amendment or waiver proposed or effected, as the case may be;

 

-17-



--------------------------------------------------------------------------------

(xix) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Conduct Rules”) of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or any successor thereto, as amended from
time to time) thereof, whether as a holder of such Registrable Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, assist such broker-dealer in complying with the
requirements of such Conduct Rules, including, without limitation, by (A) if
such Conduct Rules shall so require, engaging a “qualified independent
underwriter” (as defined in such Conduct Rules) to participate in the
preparation of the Shelf Registration Statement relating to such Registrable
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Shelf Registration Statement
is an underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Registrable Securities, (B) indemnifying any such
qualified independent underwriter to the extent of the indemnification of
underwriters provided in Section 6 hereof (or to such other customary extent as
may be requested by such underwriter), and (C) providing such information to
such broker-dealer as may be required in order for such broker-dealer to comply
with the requirements of the Conduct Rules; and

(xx) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Company, Rule 158 thereunder).

(f) In the event that the Issuers or any Guarantor would be required, pursuant
to Section 3(e)(viii)(F) hereof, to notify the Electing Holders, the placement
or sales agent, if any, therefor and the managing underwriters, if any, thereof,
the Issuers or such Guarantor shall prepare and furnish to each of the Electing
Holders, to each placement or sales agent, if any, and to each such underwriter,
if any, a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to purchasers of Registrable Securities, such
prospectus conforms in all material respects to the applicable requirements of
the Securities Act and the Trust Indenture Act, and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Each Electing Holder agrees that upon
receipt of any notice from the Issuers or the Guarantors pursuant to
Section 3(e)(viii)(F) hereof, such Electing Holder shall forthwith discontinue
the disposition of Registrable Securities pursuant to the Shelf Registration
Statement applicable to such Registrable Securities until such Electing Holder
shall have received copies of such amended or supplemented prospectus, and if so
directed by the Issuers or the Guarantors, such Electing Holder shall deliver to
the Issuers and the Guarantors (at the Issuers’ and each Guarantor’s expense)
all copies, other than permanent file copies, then in such Electing Holder’s
possession of the prospectus covering such Registrable Securities at the time of
receipt of such notice.

 

-18-



--------------------------------------------------------------------------------

(g) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Issuers and the Guarantors may require such Electing Holder to furnish to
the Issuers and the Guarantors such additional information regarding such
Electing Holder and such Electing Holder’s intended method of distribution of
Registrable Securities as may be required in order to comply with the Securities
Act. Each such Electing Holder agrees to notify the Issuers and the Guarantors
as promptly as practicable of any inaccuracy or change in information previously
furnished by such Electing Holder to the Issuers and the Guarantors or of the
occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Issuers and the Guarantors any additional information required to correct and
update any previously furnished information or required so that such prospectus
shall not contain, with respect to such Electing Holder or the disposition of
such Registrable Securities, an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.

(h) Until the Issuers and the Guarantors shall have complied with all of their
obligations under Section 2 of this Agreement, the Issuers shall cause each
newly acquired or created Subsidiary Guarantor (as defined in the Indenture),
upon such creation or acquisition, to execute a counterpart to this Agreement
substantially in the form attached hereto as Annex A and to deliver such
counterpart to the Purchasers no later than five Business Days following the
execution thereof.

SECTION 4. Registration Expenses. The Issuers and the Guarantors agree, subject
to the last sentence of this Section 4, to bear and to pay or cause to be paid
promptly all expenses incident to the Issuers’ and each Guarantor’s performance
of or compliance with this Agreement, including, without limitation, (a) all
Commission and any FINRA registration, filing and review fees and expenses
including, without limitation, fees and disbursements of counsel for the
placement or sales agent or underwriters in connection with such registration,
filing and review, (b) all fees and expenses in connection with the
qualification of the Notes for offering and sale under the securities laws and
blue sky laws referred to in Section 3(e)(xii) hereof and determination of their
eligibility for investment under the laws of such jurisdictions as any managing
underwriters or the Electing Holders may designate, including, without
limitation, any fees and disbursements of counsel for the Electing Holders or
underwriters in connection with such qualification and determination, (c) all
expenses relating to the preparation, printing, production, distribution and
reproduction of each registration statement required to be filed hereunder, each
prospectus included therein or prepared for distribution pursuant hereto, each
amendment or supplement to the foregoing, the expenses of preparing the Notes
for delivery and the expenses of printing or producing any underwriting
agreements, agreements among underwriters, selling agreements and blue sky or
legal investment memoranda and all other documents in connection with the
offering, sale or delivery of Notes to be disposed of (including, without
limitation,

 

-19-



--------------------------------------------------------------------------------

certificates representing the Notes), (d) messenger, telephone and delivery
expenses relating to the offering, sale or delivery of Notes and the preparation
of documents referred in clause (c) above, (e) fees and expenses of the Trustee
under the Indenture, any agent of the Trustee and any reasonable fees and
expenses for counsel for the Trustee and of any collateral agent or custodian,
(f) internal expenses (including, without limitation, all salaries and expenses
of each Issuer’s and each Guarantor’s officers and employees performing legal or
accounting duties), (g) fees, disbursements and expenses of counsel and
independent certified public accountants of the Issuers and the Guarantors
(including, without limitation, the expenses of any opinions or “cold comfort”
letters required by or incidental to such performance and compliance),
(h) reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Issuers and the Guarantors), (i) any fees charged
by securities rating services engaged by the Issuers for rating the Notes, and
(j) reasonable fees, expenses and disbursements of any other persons, including,
without limitation, special experts, retained by the Issuers and the Guarantors
in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Registrable Securities or any placement or sales agent
therefor or underwriter thereof, the Issuers and the Guarantors shall reimburse
such person for the full amount of the Registration Expenses so incurred,
assumed or paid promptly after receipt of a request therefor. Notwithstanding
the foregoing, the holders of the Registrable Securities being registered shall
pay all agency fees and commissions and underwriting discounts and commissions
attributable to the sale of such Registrable Securities and the fees and
disbursements of any counsel or other advisors or experts retained by such
holders (severally or jointly), other than the counsel and experts specifically
referred to above.

SECTION 5. Representations, Warranties and Covenants. Except with respect to
clauses (a) and (b) below, the Issuers and the Guarantors represent and warrant
to, and agree with, each Purchaser and each of the holders from time to time of
Registrable Securities the information set forth in this Section 5.

With respect to clauses (a) and (b) below, the Issuers and the Guarantors
covenant that:

(a) Each registration statement covering Registrable Securities and each
prospectus (including, without limitation, any preliminary or summary
prospectus) contained therein or furnished pursuant to Section 3(e) or
Section 3(c) hereof and any further amendments or supplements to any such
registration statement or prospectus, when it becomes effective or is filed with
the Commission, as the case may be, and, in the case of an underwritten offering
of Registrable Securities, at the time of the closing under the underwriting
agreement relating thereto, will conform in all material respects to the
requirements of the Securities Act and the Trust Indenture Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and at all times subsequent to the Effective Time when a prospectus
would be required to be delivered under the Securities Act, other than from
(i) such time as a notice has been given to holders of Registrable Securities
pursuant to Section 3(e)(viii)(F) or Section 3(c)(iii) hereof until (ii) such

 

-20-



--------------------------------------------------------------------------------

time as the Issuers and the Guarantors furnish an amended or supplemented
prospectus pursuant to Section 3(f) or Section 3(c)(iii) hereof, each such
registration statement, and each prospectus (including, without limitation, any
preliminary or summary prospectus) contained therein or furnished pursuant to
Section 3(e) or Section 3(c) hereof, as then amended or supplemented, will
conform in all material respects to the requirements of the Securities Act and
the Trust Indenture Act and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing; provided, however, that this covenant shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Issuers and the Guarantors by a holder of
Registrable Securities expressly for use therein.

(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this covenant shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Issuers and the Guarantors by a holder of
Registrable Securities expressly for use therein.

(c) This Agreement has been duly authorized, executed and delivered by the
Issuers.

SECTION 6. Indemnification.

(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless each holder of Registrable Securities or Exchange Notes, as
the case may be, covered by any Exchange Offer Registration Statement or Shelf
Registration Statement (including each Purchaser and, with respect to any
prospectus delivery as contemplated in Section 3(c)(ii) or (iii) hereof, each
holder (which may include any Purchaser) that is a broker-dealer and elects to
exchange for Exchange Notes any Registrable Securities that it acquired for its
own account as a result of market-making activities or other trading activities
(but not directly from the Issuers, the Guarantors, or any affiliate of the
Issuers) for Exchange Notes) (each an “Exchanging Dealer”), the affiliates,
directors, officers, employees and agents of each such holder and each person
who controls any such holder within the meaning of either the Securities Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the
Securities Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Exchange Offer Registration Statement or Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary prospectus
or the prospectus included in any registration statement, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary

 

-21-



--------------------------------------------------------------------------------

to make the statements therein not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Issuers and the
Guarantors will not be liable in any case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Issuers and the Guarantors by or on behalf of any such holder specifically
for inclusion therein. This indemnity agreement will be in addition to any
liability which the Issuers and the Guarantors may otherwise have.

The Issuers and the Guarantors, jointly and severally, also agree to indemnify
or contribute as provided in Section 6(d) to Losses of any underwriter of
Registrable Securities or Exchange Notes, as the case may be, registered under a
Shelf Registration Statement, their directors, officers, employees or agents and
each person who controls such underwriter within the meaning of either the
Securities Act or the Exchange Act, on substantially the same basis as that of
the indemnification of the Purchasers and the selling holders provided in this
Section 6(a) and shall, if requested by any holder, enter into an underwriting
agreement reflecting such agreement, as provided in Section 3(e)(xvi) hereof.

(b) Each holder of Registrable Securities or Exchange Notes covered by an
Exchange Offer Registration Statement or Shelf Registration Statement (including
each Purchaser and, with respect to any prospectus delivery as contemplated in
Section 3(c)(ii) or Section 3(f)(iv) hereof, each Exchanging Dealer) severally
agrees to indemnify and hold harmless the Issuers and the Guarantors and each of
their affiliates, directors, employees, members, managers and agents and each
Person who controls the Issuers and the Guarantors within the meaning of either
the Securities Act or the Exchange Act, to the same extent as the foregoing
indemnity from the Issuers and the Guarantors to each such holder, but only with
reference to written information relating to such holder furnished to the
Issuers and the Guarantors by or on behalf of such holder specifically for
inclusion in the documents referred to in the foregoing indemnity. This
indemnity agreement will be in addition to any liability which any such holder
may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses; and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, except as provided in the
next sentence, after notice from the indemnifying party to such indemnified
party of its election to so assume the defense thereof, the indemnifying party
shall not be liable to such indemnified party for any legal expenses of other
counsel or any other expenses, in each case subsequently

 

-22-



--------------------------------------------------------------------------------

incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. Notwithstanding the indemnifying party’s
rights in the prior sentence, the indemnified party shall have the right to
employ its own counsel (and one local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. No
indemnifying party shall, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties. An indemnifying party shall not be liable
under this Section 6 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party agrees to
contribute to the aggregate losses, claims, damages and liabilities (including,
without limitation, legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which such
indemnifying party may be subject in such proportion as is appropriate to
reflect the relative benefits received by the indemnifying party on the one hand
and by the indemnified party on the other from the offering of the Notes. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law or if the indemnified party failed to give the
notice required under subsection (c) above, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations. Benefits received by the
Issuers shall be deemed to be equal to the sum of (x) the total net proceeds
from the initial placement of the Notes (before deducting expenses) reflected in
the Purchase Agreement and (y) the total amount of Special Interest which the
Issuers were not required to pay as a result of registering the securities
covered by the Exchange Offer Registration Statement or Shelf Registration
Statement which resulted in such Losses. Benefits received by the Purchasers
shall be deemed to be equal to the total purchase discounts and commissions as
reflected in the Purchase Agreement, and benefits received by any other holders
shall be deemed to be equal to the proceeds received from the sale of the
Registrable Securities or Exchange Notes, as applicable. Benefits received by
any underwriter shall be

 

-23-



--------------------------------------------------------------------------------

deemed to be equal to the total underwriting discounts and commissions, as set
forth in the prospectus forming a part of the Exchange Offer Registration
Statement or Shelf Registration Statement which resulted in such Losses. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party on the one hand or the indemnified party on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the holders or any agents or
underwriters or all of them were treated as one entity for such purpose) or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), no
holder shall be required to contribute any amount in excess of the amount by
which the dollar amount of the proceeds received by such holder from the sale of
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and no underwriter shall be required
to contribute any amount in excess of the amount by which the total price of the
Registrable Securities underwritten by it and distributed to the public exceeds
the amount of any damages which such underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. The holders’ and any underwriters’ obligations in this subsection
(d) to contribute are several in proportion to the principal amount of
Registrable Securities registered or underwritten, as the case may be, by them,
and not joint. Notwithstanding the provisions of this paragraph (d), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this Section 6,
each person who controls any holder, agent or underwriter within the meaning of
either the Securities Act or the Exchange Act and each director, officer,
employee and agent of a holder, agent or underwriter shall have the same rights
to contribution as such holder, agent or underwriter, and each person who
controls the Issuers or the Guarantors within the meaning of either the
Securities Act or the Exchange Act and each officer and director of the Issuers
or the Guarantors shall have the same rights to contribution as the Issuers or
the Guarantors, subject in each case to the applicable terms and conditions of
this paragraph (d).

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any holder or the
Issuers or the Guarantors or any of the officers, directors or controlling
persons referred to in this Section hereof, and will survive the sale by a
holder of securities covered by an Exchange Offer Registration Statement or
Shelf Registration Statement.

 

-24-



--------------------------------------------------------------------------------

SECTION 7. Underwritten Offerings.

(a) Selection of Underwriters. If any of the Registrable Securities covered by
the Shelf Registration are to be sold pursuant to an underwritten offering, the
managing underwriter or underwriters thereof shall be designated by Electing
Holders holding at least a majority in aggregate principal amount of the
Registrable Securities to be included in such offering, provided that such
designated managing underwriter or underwriters is or are reasonably acceptable
to the Issuers and the Guarantors.

(b) Participation by Holders. Each holder of Registrable Securities hereby
agrees with each other such holder that no such holder may participate in any
underwritten offering hereunder unless such holder (i) agrees to sell such
holder’s Registrable Securities on the basis provided in any underwriting
arrangements with respect to such Registrable Securities approved by the persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

(c) Minimum Requirements. With respect to the Notes, the Issuers and the
Guarantors shall not have any obligations with respect to any underwriters or
underwritten offering except a single underwritten offering of $270 million or
more of Registrable Securities.

SECTION 8. Rule 144.

(a) Each of the Issuers and each Guarantor covenants to the holders of
Registrable Securities that to the extent it shall be required to do so under
the Exchange Act, it shall timely file the reports required to be filed by it
under the Exchange Act or the Securities Act (including, without limitation, the
reports under Section 13 and 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144), and shall take such further action as any
holder of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144, or any similar or successor rule or regulation
hereafter adopted by the Commission. Upon the request of any holder of
Registrable Securities in connection with that holder’s sale pursuant to Rule
144, the Issuers and the Guarantors shall deliver to such holder a written
statement as to whether it has complied with such requirements.

(b) At any time while any of the Notes are “restricted securities” within the
meaning of Rule 144, if the Issuers are no longer subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, the Issuers shall
prepare and furnish to any Holder, any beneficial owner of the Notes and any
prospective purchaser of Notes designated by a Holder or a beneficial owner of
the Notes, promptly upon request, the information required pursuant to Rule
144A(d)(4) (or any successor thereto) under the Securities Act in connection
with the offer, sale or transfer of Notes.

SECTION 9. Miscellaneous.

(a) No Inconsistent Agreements. The Issuers and the Guarantors represent,
warrant, covenant and agree that they have not granted, and shall not grant,
registration rights with respect to Registrable Securities or any other Notes
which would be inconsistent with the terms contained in this Agreement.

 

-25-



--------------------------------------------------------------------------------

(b) Specific Performance. Except with respect to a Registration Default, the
parties hereto acknowledge that there would be no adequate remedy at law if the
Issuers or the Guarantors fail to perform any of their obligations hereunder and
that the Purchasers and the holders from time to time of the Registrable
Securities may be irreparably harmed by any such failure, and accordingly agree
that the Purchasers and such holders, in addition to any other remedy to which
they may be entitled at law or in equity, shall be entitled to compel specific
performance of the obligations of the Issuers or the Guarantors under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any State thereof having jurisdiction.

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) when delivered by hand, if delivered personally or by courier,
(ii) when sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered or certified mail, return receipt requested
or (iii) three days after being deposited in the mail (registered or certified
mail, postage prepaid, return receipt requested) as follows: if to the Issuers,
c/o CCO Holdings, LLC, 400 Atlantic Street, 10th Floor, Stamford, Connecticut
06901, Attention: General Counsel, Facsimile No.: (203) 564-1377 and if to a
holder, to the address of such holder set forth in the security register or
other records of the Issuers, or to such other address as the Issuers or any
such holder may have furnished to the other in writing in accordance herewith,
with a copy in like manner c/o Citigroup Global Markets Inc., 388 Greenwich
Street, New York, New York 10013, Attention: General Counsel, Facsimile No.:
(646) 291-1469. Notices of change of address shall be effective only upon
receipt.

(d) Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
parties hereto and the holders from time to time of the Registrable Securities
and the respective successors and assigns of the parties hereto and such
holders. In the event that any person shall acquire Registrable Securities, in
any manner, whether by gift, bequest, purchase, operation of law or otherwise,
such transferee shall, without any further writing or action of any kind, be
deemed a beneficiary hereof for all purposes and such Registrable Securities
shall be held subject to all the terms of this Agreement, and by taking and
holding such Registrable Securities such transferee shall be entitled to receive
the benefits, and be conclusively deemed to have agreed to be bound by all the
applicable terms and provisions, of this Agreement. If the Issuers or the
Guarantors shall so request, any such successor, assign or transferee shall
agree in writing to acquire and hold the Registrable Securities subject to all
the applicable terms hereof.

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.

(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

-26-



--------------------------------------------------------------------------------

(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement.

(h) Entire Agreement; Amendments. This Agreement and the other writings referred
to herein (including, without limitation, the Indenture and the form of Notes)
or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to its subject matter. This Agreement may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
duly executed by the Issuers, the Guarantors and the holders of at least a
majority in aggregate principal amount of the Registrable Securities at the time
outstanding. Each holder of any Registrable Securities at the time or thereafter
outstanding shall be bound by any amendment or waiver effected pursuant to this
Section 9(h), whether or not any notice, writing or marking indicating such
amendment or waiver appears on such Registrable Securities or is delivered to
such holder.

(i) Inspection. For so long as this Agreement shall be in effect, this Agreement
and a complete list of the names and addresses of all the holders of Registrable
Securities shall be made available for inspection and copying, upon reasonable
prior notice, on any business day during normal business hours by any holder of
Registrable Securities for proper purposes only (which shall include any purpose
related to the rights of the holders of Registrable Securities under the Notes,
the Indenture and this Agreement) at the offices of the Issuers at the address
thereof set forth in Section 9(c) above and at the office of the Trustee under
the Indenture.

(j) Counterparts. This Agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

(l) Securities Held by the Issuers, etc. Whenever the consent or approval of
holders of a specified percentage of principal amount of Registrable Securities
or Exchange Notes is required hereunder, Registrable Securities or Exchange
Notes, as applicable, held by the Issuers or their affiliates (other than
subsequent holders of Registrable Securities or Exchange Notes if such
subsequent holders are deemed to be affiliates solely by reason of their
holdings of such Registrable Securities or Exchange Notes) shall not be counted
in determining whether such consent or approval was given by the holders of such
required percentage.

(m) Additional Notes. Notwithstanding anything contained herein, any
registration statement and exchange offer herein contemplated may include other
securities issued by the Issuers and guaranteed by the Guarantors.

 

-27-



--------------------------------------------------------------------------------

SECTION 10. Release of Guarantors. Notwithstanding anything herein to the
contrary, if a Guarantor is released from its obligations under the Indenture in
accordance with the terms thereof, such Guarantor shall be automatically
released from its obligations hereunder.

[Signature Pages Follow]

 

-28-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this Agreement and such acceptance hereof
shall constitute a binding agreement among the parties hereto. It is understood
that your acceptance of this Agreement on behalf of each of the Purchasers is
pursuant to the authority set forth in a form of agreement among Purchasers, the
form of which shall be submitted to the Issuers and Guarantors for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

 

Very truly yours,

CHARTER COMMUNICATIONS OPERATING CAPITAL CORP., as an Issuer

By:   /s/ Thomas M. Degnan  

Name:  Thomas M. Degnan

 

Title:    Senior Vice President - Finance and Corporate Treasurer

CHARTER COMMUNICATIONS OPERATING, LLC, as an Issuer

By:   /s/ Thomas M. Degnan  

Name:  Thomas M. Degnan

 

Title:    Senior Vice President - Finance and Corporate Treasurer

THE GUARANTORS LISTED ON SCHEDULE I HERETO

By:   /s/ Thomas M. Degnan  

Name:  Thomas M. Degnan

 

Title:    Senior Vice President - Finance and Corporate Treasurer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof:

Acting on behalf of itself and

the several Purchasers

 

By:  

CITIGROUP GLOBAL MARKETS INC.

By:

 

/s/ Adam D. Bordner

 

Name:  Adam D. Bordner

 

Title:    Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

 

Guarantor

  

Jurisdiction of

Organization

Adcast North Carolina Cable Advertising, LLC

   Delaware

Alabanza LLC

   Delaware

America’s Job Exchange LLC

   Delaware

American Cable Entertainment Company, LLC

   Delaware

Athens Cablevision, LLC

   Delaware

BHN Home Security Services, LLC

   Delaware

BHN Spectrum Investments, LLC

   Delaware

Bresnan Broadband Holdings, LLC

   Delaware

Bresnan Broadband of Colorado, LLC

   Colorado

Bresnan Broadband of Montana, LLC

   Montana

Bresnan Broadband of Utah, LLC

   Utah

Bresnan Broadband of Wyoming, LLC

   Wyoming

Bresnan Communications, LLC

   Delaware

Bresnan Digital Services, LLC

   Delaware

Bresnan Microwave of Montana, LLC

   Delaware

Bright House Networks Information Services (Alabama), LLC

   Delaware

Bright House Networks Information Services (California), LLC

   Delaware

Bright House Networks Information Services (Florida), LLC

   Delaware

Bright House Networks Information Services (Indiana), LLC

   Delaware

Bright House Networks Information Services (Michigan), LLC

   Delaware

Bright House Networks, LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Cable Equities Colorado, LLC

   Delaware

Cable Equities of Colorado Management LLC

   Delaware

CC 10, LLC

   Delaware

CC Fiberlink, LLC

   Delaware

CC Michigan, LLC

   Delaware

CC Systems, LLC

   Delaware

CC V Holdings, LLC

   Delaware

CC VI Fiberlink, LLC

   Delaware

CC VI Operating Company, LLC

   Delaware

CC VII Fiberlink, LLC

   Delaware

CC VIII Fiberlink, LLC

   Delaware

CC VIII Holdings, LLC

   Delaware

CC VIII Operating, LLC

   Delaware

CC VIII, LLC

   Delaware

CCO Fiberlink, LLC

   Delaware

CCO Holdco Transfers VII, LLC

   Delaware

CCO Holdings, LLC

   Delaware

CCO LP, LLC

   Delaware

CCO NR Holdings, LLC

   Delaware

CCO Purchasing, LLC

   Delaware

CCO SoCal I, LLC

   Delaware

CCO SoCal II, LLC

   Delaware

CCO SoCal Vehicles, LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

CCO Transfers, LLC

   Delaware

Charter Advanced Services (AL), LLC

   Delaware

Charter Advanced Services (CA), LLC

   Delaware

Charter Advanced Services (CO), LLC

   Delaware

Charter Advanced Services (CT), LLC

   Delaware

Charter Advanced Services (GA), LLC

   Delaware

Charter Advanced Services (IL), LLC

   Delaware

Charter Advanced Services (IN), LLC

   Delaware

Charter Advanced Services (KY), LLC

   Delaware

Charter Advanced Services (LA), LLC

   Delaware

Charter Advanced Services (MA), LLC

   Delaware

Charter Advanced Services (MD), LLC

   Delaware

Charter Advanced Services (MI), LLC

   Delaware

Charter Advanced Services (MN), LLC

   Delaware

Charter Advanced Services (MO), LLC

   Delaware

Charter Advanced Services (MS), LLC

   Delaware

Charter Advanced Services (MT), LLC

   Delaware

Charter Advanced Services (NC), LLC

   Delaware

Charter Advanced Services (NE), LLC

   Delaware

Charter Advanced Services (NH), LLC

   Delaware

Charter Advanced Services (NV), LLC

   Delaware

Charter Advanced Services (NY), LLC

   Delaware

Charter Advanced Services (OH), LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Charter Advanced Services (OR), LLC

   Delaware

Charter Advanced Services (PA), LLC

   Delaware

Charter Advanced Services (SC), LLC

   Delaware

Charter Advanced Services (TN), LLC

   Delaware

Charter Advanced Services (TX), LLC

   Delaware

Charter Advanced Services (UT), LLC

   Delaware

Charter Advanced Services (VA), LLC

   Delaware

Charter Advanced Services (VT), LLC

   Delaware

Charter Advanced Services (WA), LLC

   Delaware

Charter Advanced Services (WI), LLC

   Delaware

Charter Advanced Services (WV), LLC

   Delaware

Charter Advanced Services (WY), LLC

   Delaware

Charter Advanced Services VIII (MI), LLC

   Delaware

Charter Advanced Services VIII (MN), LLC

   Delaware

Charter Advanced Services VIII (WI), LLC

   Delaware

Charter Advertising of Saint Louis, LLC

   Delaware

Charter Cable Operating Company, LLC

   Delaware

Charter Cable Partners, LLC

   Delaware

Charter Communications Entertainment I, LLC

   Delaware

Charter Communications Entertainment II, LLC

   Delaware

Charter Communications Entertainment, LLC

   Delaware

Charter Communications of California, LLC

   Delaware

Charter Communications Properties LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Charter Communications Ventures, LLC

   Delaware

Charter Communications VI, L.L.C.

   Delaware

Charter Communications VII, LLC

   Delaware

Charter Communications, LLC

   Delaware

Charter Distribution, LLC

   Delaware

Charter Fiberlink—Alabama, LLC

   Delaware

Charter Fiberlink – Georgia, LLC

   Delaware

Charter Fiberlink – Illinois, LLC

   Delaware

Charter Fiberlink – Maryland II, LLC

   Delaware

Charter Fiberlink – Michigan, LLC

   Delaware

Charter Fiberlink – Missouri, LLC

   Delaware

Charter Fiberlink – Nebraska, LLC

   Delaware

Charter Fiberlink – Pennsylvania, LLC

   Delaware

Charter Fiberlink – Tennessee, LLC

   Delaware

Charter Fiberlink AR-CCVII, LLC

   Delaware

Charter Fiberlink CA-CCO, LLC

   Delaware

Charter Fiberlink CC VIII, LLC

   Delaware

Charter Fiberlink CCO, LLC

   Delaware

Charter Fiberlink CT-CCO, LLC

   Delaware

Charter Fiberlink LA-CCO, LLC

   Delaware

Charter Fiberlink MA-CCO, LLC

   Delaware

Charter Fiberlink MS-CCVI, LLC

   Delaware

Charter Fiberlink NC-CCO, LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Charter Fiberlink NH-CCO, LLC

   Delaware

Charter Fiberlink NV-CCVII, LLC

   Delaware

Charter Fiberlink NY-CCO, LLC

   Delaware

Charter Fiberlink OH-CCO, LLC

   Delaware

Charter Fiberlink OR-CCVII, LLC

   Delaware

Charter Fiberlink SC-CCO, LLC

   Delaware

Charter Fiberlink TX-CCO, LLC

   Delaware

Charter Fiberlink VA-CCO, LLC

   Delaware

Charter Fiberlink VT-CCO, LLC

   Delaware

Charter Fiberlink WA-CCVII, LLC

   Delaware

Charter Helicon, LLC

   Delaware

Charter Home Security, LLC

   Delaware

Charter Leasing Holding Company, LLC

   Delaware

Charter Leasing of Wisconsin, LLC

   Delaware

Charter RMG, LLC

   Delaware

Charter Stores FCN, LLC

   Delaware

Charter Video Electronics, LLC

   Delaware

DukeNet Communications Holdings, LLC

   Delaware

DukeNet Communications, LLC

   Delaware

Falcon Cable Communications, LLC

   Delaware

Falcon Cable Media, a California Limited Partnership

   California

Falcon Cable Systems Company II, L.P.

   California

Falcon Cablevision, a California Limited Partnership

   California

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Falcon Community Cable, L.P.

   Delaware

Falcon Community Ventures I Limited Partnership

   California

Falcon First Cable of the Southeast, LLC

   Delaware

Falcon First, LLC

   Delaware

Falcon Telecable, a California Limited Partnership

   California

Falcon Video Communications, L.P.

   Delaware

Helicon Partners I, L.P.

   Delaware

Hometown T.V., LLC

   Delaware

HPI Acquisition Co. LLC

   Delaware

ICI Holdings, LLC

   Delaware

Insight Blocker LLC

   Delaware

Insight Capital LLC

   Delaware

Insight Communications Company, L.P.

   Delaware

Insight Communications Midwest, LLC

   Delaware

Insight Communications of Central Ohio, LLC

   Delaware

Insight Communications of Kentucky, L.P.

   Delaware

Insight Interactive, LLC

   Delaware

Insight Kentucky Capital, LLC

   Delaware

Insight Kentucky Partners I, L.P.

   Delaware

Insight Kentucky Partners II, L.P.

   Delaware

Insight Midwest Holdings, LLC

   Delaware

Insight Midwest, L.P.

   Delaware

Insight Phone of Indiana, LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Insight Phone of Kentucky, LLC

   Delaware

Insight Phone of Ohio, LLC

   Delaware

Interactive Cable Services, LLC

   Delaware

Interlink Communications Partners, LLC

   Delaware

Intrepid Acquisition LLC

   Delaware

Long Beach, LLC

   Delaware

Marcus Cable Associates, L.L.C.

   Delaware

Marcus Cable of Alabama, L.L.C.

   Delaware

Marcus Cable, LLC

   Delaware

Midwest Cable Communications, LLC

   Delaware

NaviSite LLC

   Delaware

New Wisconsin Procurement LLC

   Delaware

Oceanic Time Warner Cable LLC

   Delaware

Parity Assets LLC

   Delaware

Peachtree Cable TV, L.P.

   Delaware

Peachtree Cable TV, LLC

   Delaware

Renaissance Media LLC

   Delaware

Rifkin Acquisition Partners, LLC

   Delaware

Robin Media Group, LLC

   Delaware

Scottsboro TV Cable, LLC

   Delaware

The Helicon Group, L.P.

   Delaware

Time Warner Cable Business LLC

   Delaware

Time Warner Cable Enterprises LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Time Warner Cable Information Services (Alabama), LLC

   Delaware

Time Warner Cable Information Services (Arizona), LLC

   Delaware

Time Warner Cable Information Services (California), LLC

   Delaware

Time Warner Cable Information Services (Colorado), LLC

   Delaware

Time Warner Cable Information Services (Hawaii), LLC

   Delaware

Time Warner Cable Information Services (Idaho), LLC

   Delaware

Time Warner Cable Information Services (Illinois), LLC

   Delaware

Time Warner Cable Information Services (Indiana), LLC

   Delaware

Time Warner Cable Information Services (Kansas), LLC

   Delaware

Time Warner Cable Information Services (Kentucky), LLC

   Delaware

Time Warner Cable Information Services (Maine), LLC

   Delaware

Time Warner Cable Information Services (Massachusetts), LLC

   Delaware

Time Warner Cable Information Services (Michigan), LLC

   Delaware

Time Warner Cable Information Services (Missouri), LLC

   Delaware

Time Warner Cable Information Services (Nebraska), LLC

   Delaware

Time Warner Cable Information Services (New Hampshire), LLC

   Delaware

Time Warner Cable Information Services (New Jersey), LLC

   Delaware

Time Warner Cable Information Services (New Mexico) LLC

   Delaware

Time Warner Cable Information Services (New York), LLC

   Delaware

Time Warner Cable Information Services (North Carolina), LLC

   Delaware

Time Warner Cable Information Services (Ohio), LLC

   Delaware

Time Warner Cable Information Services (Pennsylvania), LLC

   Delaware

Time Warner Cable Information Services (South Carolina), LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Time Warner Cable Information Services (Tennessee), LLC

   Delaware

Time Warner Cable Information Services (Texas), LLC

   Delaware

Time Warner Cable Information Services (Virginia), LLC

   Delaware

Time Warner Cable Information Services (Washington), LLC

   Delaware

Time Warner Cable Information Services (West Virginia), LLC

   Delaware

Time Warner Cable Information Services (Wisconsin), LLC

   Delaware

Time Warner Cable International LLC

   Delaware

Time Warner Cable Internet Holdings III LLC

   Delaware

Time Warner Cable Internet Holdings LLC

   Delaware

Time Warner Cable Internet LLC

   Delaware

Time Warner Cable Media LLC

   Delaware

Time Warner Cable Midwest LLC

   Delaware

Time Warner Cable New York City LLC

   Delaware

Time Warner Cable Northeast LLC

   Delaware

Time Warner Cable Pacific West LLC

   Delaware

Time Warner Cable Services LLC

   Delaware

Time Warner Cable Southeast LLC

   Delaware

Time Warner Cable Sports LLC

   Delaware

Time Warner Cable Texas LLC

   Delaware

TWC Administration LLC

   Delaware

TWC Communications, LLC

   Delaware

TWC Digital Phone LLC

   Delaware

TWC Media Blocker LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

Guarantor

  

Jurisdiction of

Organization

Time Warner Cable, LLC

   Delaware

TWC News and Local Programming Holdco LLC

   Delaware

TWC News and Local Programming LLC

   Delaware

TWC Regional Sports Network I LLC

   Delaware

TWC Security LLC

   Delaware

TWC SEE Holdco LLC

   Delaware

TWC Wireless LLC

   Delaware

TWC/Charter Dallas Cable Advertising, LLC

   Delaware

TWCIS Holdco LLC

   Delaware

Vista Broadband Communications, LLC

   Delaware

Wisconsin Procurement Holdco LLC

   Delaware

TWC/Charter Los Angeles Cable Advertising, LLC

   Delaware

TWC/Charter Green Bay Cable Advertising, LLC

   Delaware

 

Charter - Registration Rights Agreement (Secured Notes)



--------------------------------------------------------------------------------

EXHIBIT A

CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.

CHARTER COMMUNICATIONS OPERATING, LLC

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT — IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]1

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Charter Communications Operating, LLC
(the “Company”), and Charter Communications Operating Capital Corp. (together
with the Company, the “Issuers”) 5.375% Senior Secured Notes due 2047 issued on
April 20, 2017 (the “Notes”) are held.

The Issuers are in the process of registering the Notes under the Securities Act
of 1933, as amended, for resale by the beneficial owners thereof. In order to
have their Notes included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Notes receive a copy of the
enclosed materials as soon as possible as their rights to have the Notes
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the Notes
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact the Issuers c/o Charter
Communications Operating, LLC, 440 Atlantic Street, 10th Floor, Stamford,
Connecticut 06901, Attention: Secretary.

 

1  Not less than 28 calendar days from date of mailing.

 

A-1



--------------------------------------------------------------------------------

CHARTER COMMUNICATIONS OPERATING CAPITAL CORP

.CHARTER COMMUNICATIONS OPERATING, LLC

Notice of Registration Statement

and

Selling Securityholder Questionnaire

(Date)

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) by and among Charter
Communications Operating, LLC (the “Company”), Charter Communications Operating
Capital Corp. (together with the Company, the “Issuers”), the guarantors party
thereto, and the Purchasers named therein. Pursuant to the Exchange and
Registration Rights Agreement, the Issuers have filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-1 (the “Shelf Registration Statement”) for the registration and resale
under Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”),
of the Issuers’ 5.375% Senior Secured Notes due 2047 issued on April 20, 2017
(the “Notes”). A copy of the Exchange and Registration Rights Agreement is
attached hereto. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Exchange and Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to have the
Registrable Securities beneficially owned by it included in the Shelf
Registration Statement. In order to have Registrable Securities included in the
Shelf Registration Statement, this Notice of Registration Statement and Selling
Securityholder Questionnaire (“Notice and Questionnaire”) must be completed,
executed and delivered to the Issuers’ counsel at the address set forth herein
for receipt ON OR BEFORE [Deadline for Response]. Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the Prospectus forming a
part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related prospectus.

 

A-2



--------------------------------------------------------------------------------

ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuers
and the Trustee the Notice of Transfer Pursuant to Registration Statement set
forth in Exhibit B to the Exchange and Registration Rights Agreement.

The Selling Securityholder hereby provides the following information to the
Issuers and represents and warrants that such information is accurate and
complete:

QUESTIONNAIRE

 

(1)       (a)     Full Legal Name of Selling Securityholder:   (b)    Full Legal
Name of Registered Holder (if not the same as in (a) above) of Registrable
Securities Listed in Item (3) below:   (c)     Full Legal Name of DTC
Participant (if applicable and if not the same as (b) above) Through Which
Registrable Securities Listed in Item (3) below are Held: (2)   Address for
Notices to Selling Securityholder:                                 Telephone:   
       Fax:             Contact Person:           (3)   Beneficial Ownership of
Notes:      Except as set forth below in this Item (3), the undersigned does not
beneficially own any Notes.

  (a)       Principal amount of Registrable Securities beneficially owned:    

 

    CUSIP No(s). of such Registrable Securities:        (b)   Principal amount
of Notes other than Registrable Securities beneficially owned:    

 

 

A-3



--------------------------------------------------------------------------------

    CUSIP No(s). of such other Notes:                                        
                                         
                                            

 

  (c) Principal amount of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration
Statement:                                       
                                         
                                         
                                            

 

    CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:                                       
                                         
                                         
                                            

 

(4) Beneficial Ownership of Other Securities of the Issuers:

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Issuers other than the Notes listed above in Item (3).

State any exceptions here:

 

(5) Relationships with the Issuers:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Issuers (or their respective predecessors or affiliates) during the past three
years.

State any exceptions here:

 

(6) Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such Registrable
Securities.

State any exceptions here:

 

A-4



--------------------------------------------------------------------------------

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act including, without limitation, Regulation M.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuers, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Issuers in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

In accordance with the Selling Securityholder’s obligation under Section 3(e) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Issuers of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

  (i) To the Issuers:

 

                                  

 

  (ii) With a copy to:

 

                                  

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuers’ counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuers and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above). This
Agreement shall be governed in all respects by the laws of the State of New York
without giving effect to any provisions relating to conflicts of laws.

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:                                 

 

 

Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

 

By:       Name:   Title:

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE ISSUERS’ COUNSEL AT:

 

                                  

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.

CHARTER COMMUNICATIONS OPERATING, LLC

440 Atlantic Street, 10th Floor

Stamford, Connecticut 06901

Attention: Secretary

The Bank of New York Mellon Trust Company, N.A.

[Address]

Attention: Trust Officer

 

  Re: Charter Communications Operating Capital Corp. and Charter Communications
Operating, LLC (the “Issuers”) 5.375% Senior Secured Notes due 2047 issued on
April 20, 2017 (the “Notes”)

Dear Sirs:

Please be advised that                                  has transferred
$                     aggregate principal amount of the above-referenced Notes
pursuant to an effective Registration Statement on Form S-1 (File
No. 333-            ) filed by the Issuers.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such prospectus opposite such
owner’s name.

Dated:

 

Very truly yours,   (Name) By:       (Authorized Signature)

 

B-1



--------------------------------------------------------------------------------

ANNEX A

FORM OF JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT

Reference is hereby made to the Exchange and Registration Rights Agreement,
dated as of April 20, 2017 (the “Registration Rights Agreement”), by and among
Charter Communications Operating, LLC, a Delaware limited liability company (the
“CCO”), Charter Communications Operating Capital Corp. (“CCO Capital” and,
together with CCO, the “Issuers”), the guarantors party thereto and the
Representatives. Unless otherwise defined herein, terms defined in the
Registration Rights Agreement and used herein shall have the meanings given them
in the Registration Rights Agreement.

1. Joinder of the Additional Guarantor(s). Each other signatory hereto (each, a
“Guarantor”), hereby agrees to become bound by the terms, conditions,
representations and warranties, covenants and other provisions of the
Registration Rights Agreement with all attendant rights, duties and obligations
stated therein, with the same force and effect as if originally named as
“Guarantor” therein and as if such Guarantor executed the Registration Rights
Agreement on the date thereof.

2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3. Counterparts. This agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Joinder Agreement by facsimile, email or other
electronictransmission (i.e., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.

4. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

5. Headings. The headings in this Joinder Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

B-1



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of this Joinder Agreement by signing in the
space provided below, whereupon this Joinder Agreement and the Registration
Rights Agreement will become binding agreements among the Issuers and the
Guarantors party hereto in accordance with their terms.

 

CHARTER COMMUNICATIONS OPERATING, LLC]

By:       Title:

CHARTER COMMUNICATIONS OPERATING CAPITAL CORP.

By:       Title:

[ADDITIONAL GUARANTORS]

By:       Title:

 

Annex A-2